Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-13, 15-39 and 41-53 are pending.
Claims 4-5,11,13,16,36-37, 42 and 52  remain withdrawn. 
Claims 1-3, 6-10,12,15,17-29, 31-35, 38-39, 41, 43-51 and 53 are for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 5/4/21 in this application after the  final action of 8/15/2019.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid,  the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 5/4/21 has been entered. 

Applicants’ response of 5/4/21 is acknowledged and have been fully considered but they are found unpersuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

35 USC 112(b)  Rejection

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is  rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1  recites  “said alcohol is converted said aldehyde or said ketone using a Pd(0) nanoparticle, and wherein said Pd(0) nanoparticle is selected from the group consisting of Pd(0)-AmP-MFC and Pd(0)-CPG”.
 Whereas  dependent claim 6 recites “Converting said alcohol to the aldehyde in the presence of:. an oxidant selected from the group consisting of H2O2, O2, air and NaOCI; and ii. a catalyst system which is selected from the group consisting of: a heterogeneous supported metal catalyst, an organometallic complex, and a metal-free catalyst”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim 38 is  rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim 33 upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33  recites  “said alcohol is converted said aldehyde or said 
 Whereas  dependent claim 38 recites “Converting said alcohol to the aldehyde in the presence of: i. an oxidant selected from the group consisting of H2O2, O2, air and NaOCI; and ii. a catalyst system which is selected from the group consisting of: a heterogeneous supported metal catalyst, an organometallic complex, and a metal-free catalyst”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims  1-3, 6-10,12,15,17-29, 31-35, 38-39, 41, 43-51 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 10308588 in view of Garade et al. ( Appld clay sci 2011, 53, pp 157-163) and Chowdhury et al.  ( Ind Eng Chem Res. 2009, 48, 9471-9478), Zhu et al (J. Phy. Chem.2011, pp 24743-24749). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application  are directed to the one pot conversion of an alcohol to an amide comprising:a.    Converting said alcohol to an aldehyde or a ketone, wherein said alcohol is selected from the group consisting of: (i) vanillyl alcohol, (ii) benzyl alcohols, (iii) cinnamyl alcohols, and (iv) hydroxyl-, methoxy-, and ethoxybenzyl alcohols,b.    Converting said aldehyde or ketone to an amine, wherein the conversion of said aldehyde or ketone to amine is catalyzed by an enzyme cascade system, and c.    Converting said amine to said amide,wherein said enzyme cascade system comprises Amine Transaminase (ATA) isolated from Chromobacterium violaceum and an amine donor catalyst; and wherein said method is performed in one pot, wherein said alcohol is converted into said aldehyde or said ketone using a Pd(0) nanoparticle, and wherein said Pd(0) nanoparticle is selected from the group consisting of Pd(0)-AmP-MFC and Pd(0)-CPG.of and claim 5 of U.S. Patent 10308588 are method for conversion of an aldehyde or ketone comprising the steps of:-    Providing an aldehyde or a ketone,-    Converting the aldehyde or ketone to an amine, wherein the conversion to amine is catalyzed by a heterogeneous metal catalyst and the 
Therefore, It is obvious on of skilled in art to  produce amine or amide from alcohol as disclosed in the instant claims base of the teaching of claim 5 of U.S. Patent 10308588 inview of the said prior arts as disclosed above . 
TD is required to overcome the rejection.

Conclusion
Claims 1-3, 6-10, 12, 15, 17-29, 31-35, 38-39, 41,43-51, 53 are rejected. No claim is allowed.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652